UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: (1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2011 - JUNE 30, 2012 Company Name Meeting Date CUSIP(2) Ticker (2) NIKE, INC. 9/19/11 NKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. ALAN B. GRAF, JR. FOR 2. JOHN C. LECHLEITER FOR 3. PHYLLIS M. WISE FOR FOR 2. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION 1 YEAR 1 YEAR 3. TO HOLD AN ADVISORY VOTE ON THE FREQUENCY ISSUER OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION FOR FOR 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) GENERAL MILLS, INC. 09/26/2011 GIS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A, BRADBURY H. ANDERSON FOR 1B. R. KERRY CLARK FOR 1C. PAUL ADAMS FOR 1D. WILLIAM T. ESREY FOR 1E. RAYMOND V. GILMARTIN FOR 1F. JUDITH RICHARDS HOPE FOR 1G. HEIDI G. MILLER FOR 1H. HILDA OCHOA-BRILLEMBOURG FOR 1I. STEVE ODLAND FOR 1J. KENDALL J. POWELL FOR 1K. MICHAEL D. ROSE FOR 1L. ROBERT L. RYAN FOR 1M. DOROTHY A. TERRELL FOR FOR 2. APPROVE THE 2 ISSUER FOR FOR 3. APPROVE THE 2 ISSUER NON-EMPLOYEE DIRECTORS FOR FOR 4. CAST AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION 1 YEAR 1 YEAR 5. CAST AN ADVISORY VOTE ON THE FREQUENCY OF ISSUER THE ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR 6.RATIFY THE APPOINTMENT OF KPMG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) MOLEX INCORPORATED 10/28/2011 MOLX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1. EDGAR D. JANNOTTA FOR 2. JOHN H. KREHBIEL, JR FOR 3. DONALD G. LUBIN FOR 4. ROBERT T. POTTER FOR FOR 2.RATIFY THE SELECTION OF ERNST & YOUNG LLP AS ISSUER THE INDEPENDENT AUDITOR FOR FISCAL YEAR 2012 FOR FOR 3. NON-BINDING ADVISORY VOTE ON FISCAL YEAR 2011 ISSUER COMPENSATION OF NAMED EXECUTIVE OFFICERS 1 YEAR 3 YEARS 4. NON-BINDING ADVISORY VOTE ON THE FREQUENCY ISSUER OF ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR 5. APPROVAL OF AN AMENDMENT TO THE 2008 MOLEX ISSUER STOCK INCENTIVE PLAN FOR FOR 6. APPROVAL OF AN AMENDMENT TO THE 2005 MOLEX ISSUER EMPLOYEE STOCK PURCHASE PLAN Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN TOWER CORP. 11/29/11 AMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 01. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN ISSUER OF MERGER, DATED AS OF AUGUST 24, 2011, BETWEEN AMERICAN TOWER CORPORATION AND AMERICAN TOWER REIT, INC., WHICH IS PART OF THE REORGANIZATION OF AMERICAN TOWER'S OPERATIONS THROUGH WHICH AMERICAN TOWER INTENDS TO QUALIFY AS A REIT FOR FEDERAL INCOME TAX PURPOSES. FOR FOR 02. PROPOSAL TO PERMIT THE BOARD OF DIRECTORS ISSUER OF AMERICAN TOWER CORPORATION TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE PROPOSAL Company Name Meeting Date CUSIP(2) Ticker (2) APPLE INC. 2/23/2012 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WILLIAM V. CAMPBELL FOR 2. TIMOTHY D. COOK FOR 3. MILLARD S. DREXLER FOR 4. AL GORE FOR 5. ROBERT A. IGER FOR 6. ANDREA JUNG FOR 7. ARTHUR D. LEVINSON FOR 8. RONALD D. SUGAR FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012 FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPESATION ISSUER AGAINST AGAINST 4. A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF SHAREHOLDER INTEREST REPORT" AGAINST AGAINST 5. A SHAREHOLDER PROPOSAL ENTITLED SHAREHOLDER "SHAREHOLDER SAY ON DIRECTOR PAY" AGAINST AGAINST 6. A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON SHAREHOLDER POLITICAL CONTRIBUTIONS AND EXPENDITURES" AGAINST AGAINST 7. A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A SHAREHOLDER MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Company Name Meeting Date CUSIP(2) Ticker (2) QUALCOMM INC. 3/6/2012 QCOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1. BARBARA T. ALEXANDER FOR 2. STEPHEN M. BENNETT FOR 3. DONALD G. CRUICKSHANK FOR 4. RAYMOND V. DITTAMORE FOR 5. THOMAS W. HORTON FOR 6. PAUL E. JACOBS FOR 7. ROBERT E. KAHN FOR 8. SHERRY LANSING FOR 9. DUANE A. NELLES FOR 10. FRANCISCO ROS FOR 11. BRENT SCOWCROFT FOR 12. MARC I. STERN FOR FOR 2. RATIFY THE SELECTION OF PRICEWATERHOUSE ISSUER COOPERS, LLP AS INDEPENDENT PUBLIC ACCOUNTING FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012 FOR FOR 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION FOR FOR 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S ISSUER RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION Company Name Meeting Date CUSIP(2) Ticker (2) FRANKLIN RESOURCES, INC. 3/14/12 BEN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1a. SAMUEL H. ARMACOST FOR 1b. CHARLES CROCKER FOR 1c. JOSEPH R. HARDIMAN FOR 1d. CHARLES B. JOHNSON FOR 1e. GREGORY E. JOHNSON FOR 1f. RUPERT H. JOHNSON, JR FOR 1g. MARK C. PIGOTT FOR 1h. CHUTTA RATNATHICAM FOR 1j. LAURA STEIN FOR 1k. ANNE M. TATLOCK FOR 1l. GEOFFREY Y. YANG FOR FOR 2.RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012 Company Name Meeting Date CUSIP(2) Ticker (2) SCHLUMBERGER 4/11/2012 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. PETER L.S. CURRIE FOR 1B. TONY ISAAC FOR 1C. K. VAMAN KAMATH FOR 1D. PAAL KIBSGAARD FOR 1E. NIKOLAY KURDRYAVTSEV FOR 1F. ADRIAN LAJOUS FOR 1G. MICHAEL E. MARKS FOR 1H. ELIZABETH A. MOLER FOR 1I. LUBNA S. OLAYAN FOR 1J. L. RAFAEL REIF FOR 1K. TORE I. SANDVOLD FOR 1L. HENRI SEYDOUX FOR FOR 2. TO APPROVE THE ADVISORY RESOLUTION ON ISSUER EXECUTIVE COMPENSATION FOR FOR 3. TO APPROVE THE COMPANY'S 2011 FINANCIAL ISSUER STATEMENTS AND DECLARATIONS OF DIVIDENDS FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 5. TO APPROVE THE AMENDMENTS TO THE ISSUER COMPANY'S 2 NON-EMPLOYEE DIRECTIONS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. Company Name Meeting Date CUSIP(2) Ticker (2) ADOBE SYSTEMS INC. 4/12/12 00724F101 ADBE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. EDWARD W. BARNHOLT FOR 1B. MICHAEL R. CANNON FOR 1C. JAMES E. DALEY FOR 1D. CHARLES M. GESCHKE FOR 1E. SHANTANU NARAYEN FOR FOR 2. APPROVAL OF THE AMENDMENT OF THE 2003 EQUITY ISSUER INCENTIVE PLAN TO INCREASE THE AVAILABLE SHARE RESERVE BY 12.39 MILLION SHARES, INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED AS INCENTIVE STOCK OPTIONS, AND APPROVE NEW PERFORMANCE METRICS AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR 3. RATIFY THE APPOINTMENT OF THE KPMG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON 11/30/2012 FOR FOR 4. APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP(2) Ticker (2) TEXAS INSTRUMENTS INC. 4/19/2012 TXN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. R.W. BABB, JR. FOR 1B. D.A. CARP FOR 1C. C.S. COX FOR 1D. P.H. PATSLEY FOR 1E. R.E. SANCHEZ FOR 1F. W.R. SANDERS FOR 1G. R.J. SIMMONS FOR 1H. R.K. TEMPLETON FOR 1I. C.T. WHITMAN FOR FOR 2. BOARD PROPOSAL REGARDING ADVISORY ISSUER APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION FOR FOR 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT ISSUER OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Company Name Meeting Date CUSIP(2) Ticker (2) PRAXAIR 4/24/12 74005P104 PX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 01. STEPHEN F. ANGEL FOR 02. OSCAR BENARDES FOR 03.NANCE K. DICCIANI FOR 04. EDWARD G. GALANTE FOR 05. CLAIRE W. GARGALLI FOR 06. IRA D. HALL FOR 07. RAYMOND W. LEBOEUF FOR 08. LARRY D. MCVAY FOR 09. WAYNE T. SMITH FOR 10. ROBERT L. WOOD FOR FOR 2. APPROVE AMENDMENTS TO PRAXAIR'S RESTATED ISSUER CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SEPCIAL MEETING OF SHAREHOLDERS FOR FOR 3. APPROVE, ON AN ADVISORY AND NON-BINDING ISSUER BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2012 PROXY STATEMENT AGAINST AGAINST 4. A SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ELECTIONEERING POLICIES AND CONTRIBUTIONS FOR FOR 5. RATIFY THE APPOINTMENT OF THE ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) INTERNATIONAL BUSINESS MACHINES 4/24/12 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. A.J.P. BELDA FOR 1B. W.R. BRODY FOR 1C. K.I. CHENAULT FOR 1D. M.L. ESKEW FOR 1E. D.N. FARR FOR 1F. S.A. JACKSON FOR 1G. A.N. LIVERIS FOR 1H. W.J. MCNERNEY FOR 1I. J.W. OWENS FOR 1J. S.J. PALMISANO FOR IK. V.M. ROMETTY FOR 1L. J.E. SPERO FOR 1M. S. TAUREL FOR 1N. L.H. ZAMBRANO FOR FOR 2. RATIFY INDEPENDENT PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 4. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 5. PROPOSAL TO REVIEW POLITCAL CONTRIBUTIONS SHAREHOLDER POLICY AGAINST AGAINST 6. PROPOSAL ON LOBBYING POLICIES AND PRACTICES SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) NEWMONT MINING CORP. 4/24/12 NEM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. B.R. BROOK FOR 1B. V.A. CALARCO FOR 1C. J.A. CARRABBA FOR 1D. N. DOYLE FOR 1E. V.M.HAGEN FOR 1F. M.S. HAMSON FOR 1G. J. NELSON FOR 1H. R.T. O'BRIEN FOR 1I. J.B. PRESCOTT FOR 1J. D.C. ROTH FOR 1K. S.R. THOMPSON FOR FOR 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012 FOR FOR 3. ADVISORY RESOLUTION TO APPROVE NAMED ISSUER EXECUTIVE OFFICER COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) EMBRAER S.A. 4/26/12 29082A107 ERJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. TO TAKE THE MANAGEMENT'S REPORT, EXAMINE, ISSUER DISCUSS AND VOTE THE FINANCIAL STATEMENTS OF THE FISCAL YEAR ENDED IN DECEMBER 31ST, 2011 FOR FOR 2. TO RESOLVE ON THE ALLOCATION OF THE NET ISSUER INCOME OF THE FISCAL YEAR ENDED IN DECEMBER 31ST, 2 FOR FOR 3. TO ELECT THE MEMBERS OF THE FISCAL BOARD FOR FOR 4. THE SETTING-UP OF THE OFFICERS AND MEMBERS ISSUER OF THE COMMITTEES OF THE BOARD OF DIRECTORS GLOBAL ANNUAL COMPENSATION FOR FOR 5. THE SETTING-UP OF THE FISCAL BOARD GLOBAL ISSUER ANNUAL COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) EMC CORPORATION 5/1/2012 EMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. MICHAEL W. BROWN FOR 1B. RANDOLPH L. COWEN FOR 1C. GAIL DEEGAN FOR 1D. JAMES S. DISTASIO FOR 1E. JOHN R. EGAN FOR 1F. EDMUND F. KELLY FOR 1G. WINDLE B. PRIEM FOR 1H. PAUL SAGAN FOR 1I. DAVID N. STROHM FOR 1J. JOSEPH M. TUCCI FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 FOR FOR 3. ADVISORY APPROVAL OF OUR EXECUTIVE ISSUER COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY, INC. 5/5/12 BRKB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. WILLIAM H. GATES, III FOR 6. DAVID S. GOTTESMAN FOR 7. CHARLOTTE GUYMAN FOR 8. DONALD R. KEOUGH FOR 9. THOMAS S. MURPHY FOR 10. RONALD L. OLSON FOR 11. WALTER SCOTT, JR. AGAINST AGAINST 2. SHAREHOLDER PROPOSAL REGARDING SUCCESSION SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) CBRE GROUP, INC. 5/8/12 12504L109 CBG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. BLUM FOR 2. CURTIS F. FEENY FOR 3. BRADFORD M. FREEMAN FOR 4. MICHAEL KANTOR FOR 5. FREDERIC V. MALEK FOR 6. JANE J. SU FOR 7. LAURA D. TYSON FOR 8. BRETT WHITE FOR 9. GARY L. WILSON FOR 10. RAY WIRTA FOR FOR 2. RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FOR 3. APPROVAL OF AN ADVISORY RESOLUTION APPROVING ISSUER EXECUTIVE COMPENSATION FOR FOR 4. APPROVAL OF THE 2 ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) CUMMINS INC. 5/8/12 CMI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1. N. THOMAS LINEBARGER FOR 2. WILLIAM I. MILLER FOR 3. ALEXIS M. HERMAN FOR 4. GEORGIA R. NELSON FOR 5. CARL WARE FOR 6. ROBERT K. HERDMAN FOR 7. ROBERT J. BERNHARD FOR 8. DR. FRANKLIN R. CHANG-DIAZ FOR 9. STEPHEN B. DOBBS FOR FOR 10. ADVISORY VOTE TO APPROVE THE COMPENSATION ISSUER OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR FOR 11. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2012. FOR FOR 12. PROPOSAL TO APPROVE THE CUMMINS INC. ISSUER 2 FOR FOR 13. PROPOSAL TO APPROVE THE CUMMINS INC. ISSUER EMPLOYEE STOCK PURCHASE PLAN FOR FOR 14. PROPOSAL TO AMEND CUMMINS INC.,S BY-LAWS ISSUER TO ALLOW SHAREHOLDERS WHO HAVE A 25% NET LONG POSITION IN THE COMMON STOCK TO CALL SPECIAL SHAREHOLDER MEETINGS Company Name Meeting Date CUSIP(2) Ticker (2) BABCOCK & WILCOX CO 5/8/12 05615F102 BWC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. THOMAS A. CHRISTOPHER FOR 2. ROBERT W. GOLDMAN FOR 3. STEPHEN G. HANKS FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY APPOINTMENT OF INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING 12/31/2012 Company Name Meeting Date CUSIP(2) Ticker (2) LOEWS CORPORATION 5/8/12 L Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. LAWRENCE S. BACOW FOR 1B. ANN E. BERMAN FOR 1C. JOSEPH L. BOWER FOR 1D. CHARLES M. DIKER FOR 1E. JACOB A. FRENKEL FOR 1F. PAUL J. FRIBOURG FOR 1G. WALTER L. HARRIS FOR 1H. PHILIP A. LASKAWY FOR 1I. KEN MILLER FOR 1J. GLORIA R. SCOTT FOR 1K. ANDREW H. TISCH FOR 1L. JAMES S. TISCH FOR 1M. JONATHAN M. TISCH FOR FOR 2. APPROVE, BY ADVISORY VOTE, EXECUTIVE ISSUER COMPENSATION FOR FOR 3. APPROVE THE AMENDED AND RESTATED LOEWS ISSUER CORPORATION STOCK OPTION PLAN FOR FOR 4.APPROVE THE LOEWS CORPORATION INCENTIVE PLAN ISSUER FOR EXECUTIVE OFFICERS FOR FOR 5. RATIFY DELOITEE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) LYONDELLBASELL INDUSTRIES N.V. 5/9/2012 N53745100 LYB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1A. RE-ELECTION OF CLASS II DIRECTOR: ROBIN ISSUER BUCHANAN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE STEPHEN F. COOPER) FOR FOR 1C. RE-ELECTION OF CLASS II DIRECTOR:STEPHEN F. ISSUER COOPER. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE ROBERT G. GWIN) FOR FOR 1E. RE-ELECTION OF CLASS II DIRECTOR:ROBERT G. ISSUER GWIN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE MARVIN O. SCHLANGER) FOR FOR 1G. RE-ELECTION OF CLASS II DIRECTOR:MARVIN O. ISSUER SCHLANGER. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE ROBIN BUCHANAN) FOR FOR 2. ADOPTION OF ANNUAL ACCOUNTS FOR 2011 ISSUER FOR FOR 3. DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE MANAGEMENT BOARD FOR FOR 4. DISCHARGE FROM LIABILITY OF MEMBERS OF THE ISSUER SUPERVISORY BOARD FOR FOR 5. RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 6. APPOINTMENT OF PRICEWATERHOUSECOOPERS ISSUER ACCOUNTANTS N.V. AS OUR AUDITOR FOR THE DUTCH ANNUAL REPORTS FOR FOR 7. APPROVAL OF COMPENSATION OF THE MEMBERS OF ISSUER THE SUPERVISORY BOARD FOR FOR 8. RATIFY AND APRROVAL OF DIVIDENDS IN RESPECT ISSUER OF THE 2 FOR FOR 9. ADVISORY (NON-BINDING) VOTE APPROVING ISSUER EXECUTIVE COMPENSATION FOR FOR 10. APPROVAL OF THE AMENDED AND RESTATED ISSUER LYONDELLBASELL INDUSTRIES 2010 LONG-TERM INCENTIVE PLAN FOR FOR 11. APPROVAL OF THE LYONDELLBASELL INDUSTRIES ISSUER N.V. 2 Company Name Meeting Date CUSIP(2) Ticker (2) FORD MOTOR COMPANY 5/10/12 F Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN G. BUTLER FOR 1B. KIMBERLY A. CASIANO FOR 1C. ANTHONY F. EARLEY, JR. FOR 1D. EDSEL B. FORD II FOR 1E. WILLIAM CLAY FORD, JR. FOR 1F. RICHARD A. GEPHARDT FOR 1G. JAMES H. HANCE, JR. FOR 1H. WILLIAM W. HELMAN IV FOR 1I. IRVINE O. HOCKADAY, JR. FOR 1J. JON M. HUNTSMAN, JR. FOR 1K. RICHARD A. MANOOGIAN FOR 1L. ELLEN R. MARRAM FOR 1M. ALAN MULALLY FOR 1N. HOMER A. NEAL FOR 1O. GERALD L. SHAHEEN FOR 1P. JOHN L. THORNTON FOR FOR 2. RATIFY SELECTION OF INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE ISSUER THE COMPENSATION OF THE NAMED EXECUTIVES AGAINST AGAINST 4. RELATING TO CUMULATIVE VOTING FOR THE ELECTION SHAREHOLDER OF DIRECTORS AGAINST AGAINST 5. RELATING TO CONSIDERATION OF A SHAREHOLDER RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE AGAINST AGAINST 6. RELATING TO ALLOWING HOLDERS OF 10% OF SHAREHOLDER OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS Company Name Meeting Date CUSIP(2) Ticker (2) ALEXANDER & BALDWIN, INC. 5/11/12 ALEX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. APPROVAL OF AGREEMENT AND PLAN OF MERGER, ISSUER DATED FEBRUARY 13, 2012, BY AND AMONG ALEXANDER & BALDWIN HOLDINGS, INC., AND A&B MERGER CORPORATION FOR FOR 2. RATIFY THE "MARITIME RESTRICTIONS" CONTAINED ISSUER IN THE HOLDING COMPANY'S ARTICLES OF INCORPORATION FOR FOR 3. PROPOSAL TO APPROVE, IF NECESSARY, THE ISSUER ADJOURNMENT OF THE ANNUAL MEETING TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF PROPOSAL 1 AND/OR PROPOSAL 2 FOR 4. DIRECTORS ISSUER FOR 1. W.B. BAIRD FOR 2. M.J. CHUN FOR 3. W.A. DOANE FOR 4. W.A. DODS, JR. FOR 5. T.B. FARGO FOR 6. C.G. KING FOR 7. S.M. KURIYAMA FOR 8. C.H. LAU FOR 9. D.M. PASQUALE FOR 10. J.N. WATANABE FOR FOR 5. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ISSUER RELATING TO EXECUTIVE COMPENSATION FOR FOR 6. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE ISSUER LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION Company Name Meeting Date CUSIP(2) Ticker (2) COLGATE-PALMOLIVE COMPANY 5/11/12 CL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. NIKESH ARORA FOR 1B. JOHN T. CAHILL FOR 1C. IAN COOK FOR 1D. HELENE D. GAYLE FOR 1E. ELLEN M. HANCOCK FOR 1F. JOSEPH JIMENEZ FOR 1G. RICHARD J. KOGAN FOR 1H. DELANO E. LEWIS FOR 1I. J. PEDRO REINHARD FOR 1J. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR AGAINST 4. STOCKHOLDER PROPOSAL ON INDEPENDENT SHAREHOLDER BOARD CHAIR Company Name Meeting Date CUSIP(2) Ticker (2) DEAN FOODS COMPANY 5/16/2012 DF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1.1 ELECTION OF DIRECTOR FOR 3-YEAR TERM: ISSUER JANET HILL FOR 1.2 ELECTION OF DIRECTOR FOR 3-YEAR TERM: J. WAYNE MAILLOUX FOR 1,3 ELECTION OF DIRECTORS FOR 3-YEAR TERM: HECTOR M. NEVARES FOR 1.4 ELECTION OF DIRECTOR FOR 3-YEAR TERM: DOREEN A. WRIGHT FOR FOR 2. RE-APPROVE PERFORMANCE CRITERIA CONTAINED ISSUER IN OUR 2 REVENUE CODE SECTION 162(M) PURPOSES FOR FOR 3A. AMENDMENT TO CERTIFICATE OF INCORPORATION ISSUER TO IMPLEMENT A DECLASSIFICATION OF THE BOARD OVER A THREE-YEAR PERIOD FOR FOR 4. PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS ISSEUER OUR EXECUTIVE COMPENSATION FOR FOR 5. RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITOR FOR AGAINST 6. PROPOSAL TO ADOPT A POLICY REQUIRING AN SHAREHOLDER INDEPENDENT CHAIRMAN OF THE BOARD AGAINST AGAINST 7. PROPOSAL TO LIMIT ACCELERATED VESTING OF SHAREHOLDER EQUITY AWARDS PURSUANT TO A CHANGE IN CONTROL OF OUR COMPANY AGAINST AGAINST 8. PROPOSAL RELATED TO THE RETENTION OF EQUITY SHAREHOLDER AWARDS Company Name Meeting Date CUSIP(2) Ticker (2) STATE STREET CORP. 5/16/2012 STT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. K. BURNES FOR 1B. P. COYM FOR 1C. P. DE SAINT-AIGNAN FOR 1D. A. FAWCETT FOR 1E. D. GRUBER FOR 1F. L. HILL FOR 1G. J. HOOLEY FOR IH. R. KAPLAN FOR 1I. R. SERGEL FOR 1J. R. SKATES FOR 1K. G. SUMME FOR 1L. R. WEISSMAN FOR FOR 2. APPROVE AN ADVISORY PROPOSAL ISSUER ON EXECUTIVE COMPENSATION. FOR FOR 3.APPROVE THE AMENDED AND RESTATED 2006 EQUITY ISSUER INCENTIVE PLAN TO INCREASE BY 15.5 MILLION THE NUMBER OF SHARES OF COMMON STOCK FOR FOR 4. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2012 Company Name Meeting Date CUSIP(2) Ticker (2) APACHE CORPORATION 5/24/12 APA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. SCOTT D. JOSEY FOR 2. GEORGE D. LAWRENCE FOR 3. RODMAN D. PATTON. FOR 4. CHARLES J. PITMAN FOR FOR 5. RATIFY ERNST & YOUNG AS APACHE'S INDEPENDENT ISSUER AUDITORS FOR FOR 6. ADVISORY VOTE ON COMPENSATION OF APACHE'S ISSUER NAMED EXECUTIVE OFFICERS AGAINST AGAINST 7. PROPOSAL TO REPEAL APACHE'S CLASSIFIED SHAREHOLDER BOARD OF DIRECTORS Company Name Meeting Date CUSIP(2) Ticker (2) EXXON MOBIL 5/30/12 30231G102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. M.J. BOSKIN FOR 2. P. BRABECK-LETMATHE FOR 3. L.R. FAULKNER FOR 4. J.S. FISHMAN FOR 5. H.H.FORE FOR 6. K.C. FRAZIER FOR 7. W.W. GEORGE FOR 8. S.J. PALMISANO FOR 9. S.S. REINEMUND FOR 10. R.W. TILLERSON FOR 11. E.E. WHITACRE, JR FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR AGAINST 4. INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST 5. MAJORITY VOTE FOR DIRECTORS SHAREHOLDER AGAINST AGAINST 6. REPORT ON POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 7. AMENDMENT OF EEO POLICY SHAREHOLDER AGAINST AGAINST 8. REPORT ON NATURAL GAS PRODUCTION SHAREHOLDER AGAINST AGAINST 9. GREENHOUSE GAS EMISSIONS GOALS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) PACIFIC RUBIALES ENERGY CORP. 5/31/12 69480U206 PRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 01. IN RESPECT OF DETERMINATION OF THE NUMBER ISSUER OF DIRECTORS AT TWELVE (12): FOR 02. DIRECTOR ISSUER FOR 1. SERAFINO IACONO FOR 2. MIGUEL DE LA CAMPA FOR 3. RONALD PANTIN FOR 4. JOSE FRANCISCO ARATA FOR 5. GERMAN EFROMOVICH FOR 6. NEIL WOODYER FOR 7. AUGUSTO LOPEZ FOR 8. MIGUEL RODRIGUEZ FOR 9. VICTOR RIVERA FOR 10. HERNAN MARTINEZ FOR 11. DENNIS MILLS FOR 12. FRANCISCO SOLE FOR FOR 03. IN RESPECT OF RE-APPOINTMENT OF ERNST AND ISSUER YOUNG LLP, AS AUDITORS OF THE CORPORATION AT A REMUNERATION TO BE FIXED BY THE DIRECTORS FOR FOR 04. THE RESOLUTION OT RATIFY, CONFIRM AND APPROVE ISSUER A SHAREHOLDER RIGHTS PLAN AGREEMENT, AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR DATED APRIL 25, 2012 Company Name Meeting Date CUSIP(2) Ticker (2) FREEPORT-MCMORAN COPPER & GOLD, INC. 6/14/12 35671D857 FCX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. ADKERSON FOR 2. ROBERT J. ALLISON, JR. FOR 3. ROBERT A. DAY FOR 4. GERALD J. FORD FOR 5. H. DEVON GRAHAM, JR. FOR 6. CHARLES C. KRULAK FOR 7. BOBBY LEE LACKEY FOR 8. JON C. MADONNA FOR 9. DUSTAN E. MCCOY FOR 10. JAMES R. MOFFETT FOR 11. B.M. RANKIN, JR. FOR 12. STEPHEN H. SIEGELE FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE ISSUER COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 4. PROPOSAL REGARDING THE SELECTION OF A SHAREHOLDER CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN TOWER CORP. 6/19/12 03027X100 AMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. RAYMOND P. DOLAN FOR 1B. RONALD M. DYKES FOR 1C. CAROLYN F. KATZ FOR 1D. GUSTAVO LARA CANTU FOR 1E JOANN A . REED FOR 1F. PAMELA D.A. REEVE FOR 1G. DAVID E. SHARBUTT FOR 1H. JAMES D. TAICLET, JR FOR 1I. SAMME L. THOMPSON FOR FOR 2. RATIFY DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPANY'S EXECUTIVE COMPENSATION AGAINST AGAINST 4. TO REQUIRE EXECUTIVES TO RETAIN A SIGNIFICANT ISSUER PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF THEIR EMPLOYMENT Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE INC. 6/21/12 38259P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 01. LARRY PAGE FOR 02. SERGEY BRIN FOR 03. ERIC E. SCHMIDT FOR 04. L. JOHN DOERR FOR 05. DIANE B. GREENE FOR 06. JOHN L. HENNESSY FOR 07. ANN MATHER FOR 08. PAUL S. OTELLINI FOR 09. K. RAM SHRIRAM FOR 10. SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 FOR FOR 3A. PROPOSAL 3 - THE APPROVAL OF THE ADOPTION ISSUER OF GOOGLES'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. FOR FOR 3B. THE APPROVAL OF THE ADOPTION OF ISSUER AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION FOR FOR 3C. THE APPROVAL OF THE ADOPTION OF AMENDMENTS ISSUER TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK * EACH OF THE PROPOSALS COMPRISING PROPOSAL 3 IS CROSS-CONDITIONED UPON THE APPROVAL BY OUR STOCKHOLDERS OF ALL THE PROPOSALS COMPRISING PROPOSAL 3.NONE OF PROPOSALS 3A, 3B, OR 3C WILL BE DEEMED APPROVED UNLESS ALL OF THEM ARE APPROVED.THE APPROVAL OF EACH OF THE PROPOSALS COMPRISING PROPOSAL 3 SHALL CONSTITUTE THE REQUISITE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AS REQUIRED BY DELAWARE LAW. FOR FOR 4. APPROVAL OF 2 ISSUER FOR FOR 5. THE APPROVAL OF 2 ISSUER PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY AGAINST AGAINST 6. PROPOSAL REGARDING AN ADVISORY VOTE ON SHAREHOLDER POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 7. PROPOSAL REGARDING MANDATORY ARBITRATION SHAREHOLDER OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 8. PROPOSAL REGARDING EQUAL SHAREHOLDER SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 8/20/12
